DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-2, 4, 6-15 and 17-26 are currently pending.
Priority:  Filing date of 1/18/18.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-5 and 14-26, in the reply filed on 5/14/19 is acknowledged.  
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 14, 15, and 17-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Applicant amended the claims and argues that claims now comply with 35 USC 112(b) with the following explanation:
   
    PNG
    media_image1.png
    212
    700
    media_image1.png
    Greyscale

however, this explanation does not resolve the confusing and ambiguous claim language.
combining a sequence of the signer oligonucleotides, and a randomness of the reaction of adding the signer oligonucleotides to the target oligonucleotides …. .” which is confusing as to how the DMI is generated.  Specifically, the computing step lacks details as to how the DMI is arrived at – i.e. “combining a sequence …, a sequence …, and a randomness of the reaction of adding the signer oligonucleotides” is unclear and/or possibly includes a typographical error.  Furthermore, the specification does not provide sufficient detail to allow one of ordinary skill in the art to unambiguously determine how to perform the method – p. 6 includes “Figure 3 illustrates an example of how to computing a DMI”, but Fig. 3 also lacks detail.  Similarly, claims 14 and 23 incorporate the same indefinite “computing a DMI” or “generating a DMI” step by “taking a sequence” as with claim 1.  In addition, claim 14 is confusing and ambiguous as to how it describes manipulations and whether they are molecular or computational – i.e. “grouping … the oligonucleotide complexes” and “removing target nucleic acid strands”.  Claim 23 is further confusing and ambiguous as to the “creating a single strand consensus sequence using the DMI from the sequenced PCR duplicates which arose from an individual molecule of single-stranded DNA.”  This “creating” step is unclear as to how the sequence is created from the combination of terms such as “using the DMI” and “which arose from an individual molecule”.  From the described confusing and ambiguous terms above, one of skill in the art would not understand the metes and bounds of the claims and the claims are rejected as indefinite.  The dependent claims also incorporate this indefinite language and are also rejected on the same basis.  
	Therefore, the claims remain rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 14, 15, and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (WO2013142389).
Schmitt teaches “Methods of lowering the error rate of massively parallel DNA sequencing using duplex consensus sequencing” (title) depicted in Figure 1 as follows:

    PNG
    media_image2.png
    861
    475
    media_image2.png
    Greyscale

with method steps of ligating a target nucleic acid to an SMI adapter molecule, amplifying the nucleic acid complex to produce an amplified product, and sequencing the product (i.e. claim 15).  Schmitt’s step of ligating corresponds to the instant claim steps of obtaining … , mixing …, 
	Regarding claims 2 and 4, Schmitt teaches adaptors with multiplexing barcodes that are either single or double stranded ([0095]).  Regarding claim 14, this corresponds to Schmitt’s claim 15.  Regarding claim 15, this corresponds to Schmitt’s claim 16.  Regarding claim 17, Schmitt teaches that the DNA can be from tumors(Abstract, [0004]).  Regarding claim 18, this corresponds to Schmitt’s claim 19.  Regarding claim 19, this corresponds to Schmitt’s claim 20.  Regarding claim 20, this corresponds to Schmitt’s claim 21.  Regarding claim 21, this corresponds to Schmitt’s claim 22.  Regarding claim 22, this corresponds to Schmitt’s claim 28.  Regarding claim 23, this corresponds to Schmitt’s claim 29.  Regarding claim 24, this corresponds to Schmitt’s claim 28.  Regarding claim 25, this corresponds to Schmitt’s claim 30.  Regarding claim 26, this corresponds to Schmitt’s claims 34-36 with n-mer defined as 12 bp at [0012].   Therefore, Schmitt anticipates the instant claims.	
Applicant argues that Schmitt fails to teach the elements of claim 1 of “computing the DMI by combining a sequence of the signer oligonucleotides and a sequence at positions 5-17 of the target oligonucleotides” or “a randomness of the reaction of adding the signer oligonucleotides to the target oligonucleotides”.  This argument is not persuasive because Schmitt teaches computing using positions 5-17 ([0096]: “Reads with intact SMI adaptors include a 12 nucleotide random sequence, followed by a 5 nucleotide fixed sequence. These reads were identified by filtering out reads that lack the expected fixed sequence at positions 13-17.”) and describes the process in detail in Figure 1 / Example 1 ([0012], [0096]-[0106]).  Thus, it is unclear how the claims are distinguished from the prior art’s computing step.  Applicant’s argument regarding independent claims 14 and 23 and the dependent claims are on maintained.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639